DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phase “the use” in the 5. It does not have any antecedent basis in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per clams 1-14, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
 	As per clam 1, this claim is an apparatus claim. However, there is no hardware element found within this claim. As recited in the body of the claim a warning system and a deterrence. in light of the specification, those limitations may be a software. The mere recitation of the machine/apparatus in the preamble with an absence of a 
 	The   Examiner respectfully suggests that this claim be further amended to positively recite at least one hardware element within the body of this claim to make the claim statutory subject matter under 35 U.S.C. 101.
 	As per clams 2-6, those claims are rejected based on the limitations set forth the claim 1. 

As per clam 7, this claim is an apparatus claim. However, there is no hardware element found within this claim. As recited in the body of the claim a lights  and a material  and a phone messaging systems. in light of the specification, those limitations may be a software and signal. The mere recitation of the machine/apparatus in the preamble with an absence of a hardware element in the body of this claim fails to make the claim statutory under 35 U.S.C. 101.
 	The   Examiner respectfully suggests that this claim be further amended to positively recite at least one hardware element within the body of this claim to make the claim statutory subject matter under 35 U.S.C. 101.
 	As per clams 8-10, those claims are rejected based on the limitations set forth the claim 7. 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites activating …, initiating … updating….
The limitation of activating …, initiating … updating….  , covers performance of the limitation in the mind but for the recitation . That is, other than reciting nothing in the claim element precludes 
This judicial exception is not integrated into a practical application. In particular, the claim does not only recites one additional element such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, those  elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the absence of additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per clams 12-14, those claims are rejected based on the limitations set forth the claim 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977.

 	As per claim 1, Reimer discloses a system, comprising:
 	 a warning system (par 0108,  a component 1556 configured to generate and send a signal to activate a warning light alarm,  ); and 
 	deterrence measures ( par 0074, monitoring system ); 
 	wherein the warning system comprises strobe lights, audio alarms, and cell phone messaging (par 0074  In step 706 the monitoring system determines if the monitoring has detected an abnormal condition. Exemplary abnormal conditions include: i) detecting a stovetop burner in an on state, e.g., via knob position and/or flame detection, for a predetermined length of time with no one present in the area; ii) detecting a faucet running, e.g., via faucet handle position and/or water flow detection, for a predetermined length of time with no one present in the area, iii) detecting a refrigerator door being open, e.g., via door position, interior of refrigerator showing, and/or via refrigerator interior light showing, for a predetermined length of time with no one present in the area; or iv) detecting a person remaining on the ground for a predetermined length of time.); and 
 	the deterrence measures comprise the use of an anti-traction material ( par 0108 Component 1538 further includes a component 1550 configured to generate an alert, and a component 1552 configured to generate and send a message to a device or system alerting the device or system of the detection condition(s). Component 1550 includes a component 1554 configured to generate and send a signal to activate an audio alarm, e.g., a siren alarm, a component 1556 configured to generate and send a signal to activate a warning light alarm, e.g., a xenon strobe light, and a component 1558 configured to generate and send, e.g., broadcast, a warning message. Component 1552 includes a component 1560 configured to generate and send a message to a cell phone of a person residing at the monitored premises, said message communicating an alert of the detected condition(s), a component 1562 configured to generate and send a message to a cell phone of a relative or designated contact of a person residing at the monitored premises, said message communicating an alert of the detected condition(s), and a component 1564 configured to generate and send a message to a system, e.g., a firehouse system, a police dispatcher system, and/or another emergency responders system, said message communicating a notification alert of the detected condition(s).).  
 	Reimer does not explicitly disclose warning system comprises audio alarms; and deterrence measures comprise the use of an anti-traction material.
 	However, Yang discloses warning system comprises audio alarms (par 0039  anti-theft tag 10 will determine an alarm condition and issue an alarm); and deterrence measures comprise the use of an anti-traction material (par 0039  Once anti-theft tag 10 , i.e. an anti-traction material,  is armed, if it is removed from the protected bottle without prior disarming communication, the electronics of anti-theft tag 10 will determine, i.e. deterrence, an alarm condition and issue an alarm. The alarm may be an audible alarm generated by audible alarm generator 74).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, because doing so would provide an prevention of theft.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977 in view of Matsuzaki et al US 2013/0052044.

 	As per claim 2, Reimer in view of Yang discloses the system of claim 1, the combination fails to disclose wherein: the deterrence measures further comprise the use of bubbles.  
 	 However, Matsuzaki discloses the deterrence measures further comprise the use of bubbles (par 0070, detecting unit determines that there are air bubbles in the pump chamber 122 ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, based on the teaching of air bubbles for deterrence of Matsuzaki, because doing so would provide an prevention of theft.




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977 in view of Mian et al US 2014/0339374.

 	As per claim 3, Reimer in view of Yang discloses the system of claim 1, the combination discloses wherein: the deterrence measures further comprise the use of restrictive gates.  
 	However, Mian discloses wherein: the deterrence measures further comprise the use of restrictive gates (par 0029  etermining a potentially dangerous condition is present in the railroad crossing 10, the system 20 can perform one or more actions including, for example: transmitting a warning and/or summary of the situation to a remote location 8 (e.g., first responders, train operations group, and/or the like); transmitting an alert and/or instructions to an engineer of the train 6A; activating local alert devices, such as the gates 12, the lights and bells 14, and/or other warning devices that can be added to the railroad crossing 10; ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, based on the teaching of gates for deterrence of Mian, because doing so would provide an prevention of theft.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977 in view of Mitchell et al US 2019/0152595.

 	As per claim 4, Reimer in view of Yang discloses the system of claim 1, the combination fails to disclose wherein: the deterrence measures further comprise the use of a net cannon.  
 	However, Mitchell discloses wherein: the deterrence measures further comprise the use of a net cannon (0001] Birds in particular cause a lot of unwanted damage to industrial, public and agricultural sites. Traditional methods of deterrence insufficiently address the issue and can be too costly. These can include, but are not limited to, netting, propane cannons, the presence of predatory birds, auditory devices projecting bird distress and other sounds, lights and other visual deterrents, actively moving vehicles and people, orchard pistols and manual UAV flights. ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, based on the teaching of netting cannons of Mitchell, because doing so would provide an prevention of theft.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977 in view of Travaglini et al US 2019/0190477.

 	As per clam 5, Reimer in view of Yang discloses the system of claim 1; the combination fails to disclose wherein: the deterrence measures further comprise the use of a sound cannon.  
 	However, Travaglini discloses wherein: the deterrence measures further comprise the use of a sound cannon (par 0001 0001] Programming such as television programs or theatrical feature films is, in many cases, produced with variable loudness and wide dynamic range to convey emotion or a level of excitement in a given scene. For example, a movie may include a scene with the subtle chirping of a cricket and another scene with the blasting sound of a shooting cannon. Interstitial material such as commercial advertisements, on the other hand, is very often intended to convey a coherent message, and is, thus, often produced at a constant loudness, narrow dynamic range, or both. Other type of content, such as news gathering, documentaries, children programming, modern music, classical music, live talk-shows, etc., may have inconsistent loudness levels or unpredictable loudness ranges. ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, based on the teaching of shooting cannon of Travglini, because doing so would provide an prevention of theft.


Claim  6  is rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977 in view of Glaubert US 2010/0180350.

 	As per claim 6, Reimer in view of Yang discloses the systems of claim 1, the combination discloses wherein: the deterrence measures further comprise the use of decoys.  
 	However, Glaubert discloses wherein: the deterrence measures further comprise the use of decoys( par 0038).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, based on the teaching of detect a decoy attempt of Glaubert, because doing so would provide an prevention of theft.




Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reimer US 2019/0051009 in view of Yang et al US 2015/0137977 in view of Tonna et al US 2017/0229006.

 	As per claim 11, Reimer discloses a method, comprising: 
 	 	activating a warning system (par 0007   a monitoring system takes an action to correct, e.g., automatically correct the detected abnormal condition, activates an alert and/or sends a message to device, e.g., a contact's cell phone or a relative's cell phone, or system, e.g., an emergency responder system.); 
 	activatin first responders (par 0007 an emergency responder system ).  
 	Reimer does not disclose initiating deterrence measures; and updating a first responders.
 	However, Yang discloses initiating deterrence measures( par 0039  Once anti-theft tag 10 , i.e. an anti-traction material,  is armed, if it is removed from the protected bottle without prior disarming communication, the electronics of anti-theft tag 10 will determine, i.e. deterrence, an alarm condition and issue an alarm. The alarm may be an audible alarm generated by audible alarm generator 74).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, because doing so would provide an prevention of theft.
   	The combination fails to disclose updating a responder.
  However, Tonna discloses updating a responder ( [0109] Step 830 may comprise selecting responders for 153 for the alarm by use of responder records 153, as disclosed herein. Step 830 may further comprise setting responder data 433F of the alarm notification record 432 specifying the selected responders 153 and/or contact records 138 at which the responders 153 are available to receive the alarm notification 132. Step 840 may comprise verifying that there are responders 153 available to receive the alarm notification 132. Step 850 may comprise sending alarm notifications 132 to the selected responders 153, and verifying receipt, acknowledgement, acceptance, and/or completion of the alarm notifications 132, as disclosed herein. Step 855 may comprise selecting another set of responders for the alarm notification 132 at step 830 in response to an alarm notification failure condition. Step 860 may comprise activating an alternative alarm in response to failure to verify receipt, acknowledgement, acceptance, and/or completion of the alarm notification 132. Step 830, 840, 850, 855, and 860 may further comprise updating responder data 433F and/or verification data 433G of the alarm notification record 432 in a persistent data store by use of the audit module 338).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method monitoring the warning lights and message and stove burner lights of Reimer, based on the teaching of degerming the alarm using the anti-theft tag of Yang, based on the teaching of updating the responder of the alarm of Tonna, because doing so would provide an prevention of theft.

 	As per claim 12, Reimer in view of Yang in view of Tonna discloses the method of claim 11, Reimer discloses wherein activating a warning system comprise activating a strobe light ( par 0074  In step 706 the monitoring system determines if the monitoring has detected an abnormal condition. Exemplary abnormal conditions include: i) detecting a stovetop burner in an on state, e.g., via knob position and/or flame detection, for a predetermined length of time with no one present in the area;).  

 	As per claim 13, Reimer in view of Yang in view of Tonna discloses the method of claim 11, Reimer discloses wherein activating a warning system comprises activating a cell phone messaging system (  par 0108 Component 1552 includes a component 1560 configured to generate and send a message to a cell phone of a person residing at the monitored premises, said message communicating an alert of the detected condition(s) ).  

 	As per claim 14, Reimer in view of Yang in view of Tonna discloses the method of claim 11, Yang discloses wherein initiating deterrence measures comprises depositing an anti-traction material to deter one or more assailants (par 0039  Once anti-theft tag 10 , i.e. an anti-traction material,  is armed, if it is removed from the protected bottle without prior disarming communication, the electronics of anti-theft tag 10 will determine, i.e. deterrence, an alarm condition and issue an alarm. The alarm may be an audible alarm generated by audible alarm generator).  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hong US 2018/0247506 [0077] If it is determined that the smart device is out of the limit range as described above, the anti-theft manager sends an alarm generation command to the anti-theft application, and the anti-theft application receiving the alarm generation command transmits the warning sound to the smart device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496